Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER'S AMENDMENT
In light of the amendments to the specification on 2/7/2022, a supplemental examiner’s amendment to the record appears below. The changes to the specification set forth in the Notice of Allowance of 12/2/2021 have been disregarded and replaced with the changes shown below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
AMENDMENTS TO THE SPECIFICATION (as submitted by Applicant on 2/7/2022):

Page 2, Line 12: “Fig. 3 is” has been changed to --Fig. 3a-Fig. 3f are--.
Page 3, Line 2: “momentum” has been changed to --momentum.--.
Page 3, Lines 8-12: “Fig. 3,4,5...by the user.” has been deleted.
Page 4, Line 6: “given material.” has been changed to --given material.  The given material that may be added or removed includes material such as, but not limited to: water, rice, beans, sand and steel shot.  The material is the secured within the device with a watertight cap or lid, thus altering the weight of the device in any assembled configuration enabling an even greater variety and ability to generate resistance, leverage, torque, and/or momentum.  Movements and patterns are not limited to those shown and may be created and ad-libbed by the user.--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/22/2022